571 F.2d 1132
PRUNE BARGAINING ASSOCIATION, a non-profit CooperativeAssociation, et al., Plaintiffs-Appellants,v.Robert BERGLAND (successor to Earl Butz), Secretary ofAgriculture of the United States et al.,Defendants-Appellees.
No. 75-3046.
United States Court of Appeals,Ninth Circuit.
March 20, 1978.

Reginald Steer, of Pillsbury, Madison & Sutro, San Francisco, Cal., Bruce I. Cornblum (argued), San Diego, Cal., for plaintiffs-appellants.
Alexis Panagakos (argued), of Dept. of Justice, Washington, D. C., for defendants-appellees.
Before DUNIWAY, WRIGHT and SNEED, Circuit Judges.
PER CURIAM:


1
The judgment appealed from is affirmed for the reasons stated by Judge Orrick in his Memorandum Opinion, Prune Bargaining Association v. Butz, N.D.Cal., 1975, 444 F.Supp. 785.  We add only that the judge did, on motion for new trial, consider appellants' "Corrected Exhibit C."  As to that exhibit, he said:


2
(S)o far as the newly discovered evidence goes, I think it's inconsequential, at best, the changes in the figures and irrelevant at the least.


3
(R.T. 198.)


4
He was right.


5
Affirmed.